OPINION OF THE COURT
Memorandum.
Final judgment unanimously reversed, without costs, and petition dismissed without prejudice.
Appellant herein was a section 8 tenant (42 USC § 1437f) in a building comprising the subject apartment and a store. *389Landlords were granted permission by the New York City Housing Authority to proceed with the eviction of said tenant, whose lease was entered into prior to October 1, 1981. In granting such permission, the New York City Housing Authority thereby determined that the grounds alleged by landlord constituted "good cause” for such eviction. While in our opinion such determination is binding upon the court in a summary proceeding and may only be reviewed, after exhausting all administrative remedies, in a CPLR article 78 proceeding, the landlords must nevertheless establish in the eviction proceeding that the grounds constituting good cause in fact exist. The requirements of due process are thereby met by affording tenant a hearing in the eviction proceeding (see, 42 USC § 1437f; 24 CFR 882.215; Swann v Gastonia Hous. Auth., 675 F2d 1342). Inasmuch as landlords have failed to establish a prima facie case, the petition must be dismissed without prejudice.
Kassoff, P. J., Pizzuto and Williams, JJ. concur.